IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-16-00081-CR

                     EX PARTE BILLY MACK MADDISON



                            From the 19th District Court
                             McLennan County, Texas
                           Trial Court No. 2014-1607-C1A


                            DISSENTING OPINION


       The trial court determined that Texas Penal Code 33.07 was unconstitutional. I

believe that decision is well founded on United States and Texas Court of Criminal

Appeals precedent by which this Court is bound. There is no reason to belabor the legal

points upon which I base my analysis. The decisions by the Court of Criminal Appeals,

the supreme court of crime in Texas, in Ex Parte Thompson and Ex Parte Lo and the United

States Supreme Court in Texas v. Johnson set out the appropriate framework and cases

that should be used to guide us to an affirmance of the trial court. See Tex. v. Johnson, 491
U.S. 397, 109 S. Ct. 2533, 105 L. Ed. 2d 342 (1989); Ex parte Thompson, 442 S.W.3d 325 (Tex.
Crim. App. 2014; Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). We should use Ex

Parte Lo as the template for the analysis in this appeal.

        The Court’s error primarily results from the determination that the statute is

content neutral. It is not. That error then leads to the improper level of scrutiny and the

inverse placement of the burden of proof to prove the statute’s constitutionality.

        Because you must look to the content of the speech, or into the mind of the speaker

(intent), to determine if the statute is violated, the prohibited speech is properly

characterized as content based. As just one simple example, support in favor of a political

candidate would not be prohibited under the statute although it showed a photo of the

candidate and was made to appear to be posted by the candidate, even though it was not.

On the other hand, a negative political ad posted on a web site or sent over the internet

without the candidate’s approval would fall within the prohibition of the statute.1

        The statute sweeps clearly protected political and expressive speech within its

prohibition. But you have to look at what is said and how it is said to determine if it is

prohibited by the statute. That makes it a content based impairment of speech. Content

based impairment of speech is presumed invalid and thus must withstand strict scrutiny.




1
 And if you really want to try and untie a Gordian knot, consider a photograph of a candidate with a
caption under it that says, “I vote for life.” Whether the creator of the web page or email intends to help or
hurt the candidate can depend upon what else is presented on the page to attract traffic or to whom such
an email might be sent.


Ex parte Maddison                                                                                      Page 2
The proponent of the restriction must establish its validity. The State did not.2

        The trial court’s ruling should be affirmed. Because the Court reverses the trial

court and holds the statute is constitutional, I respectfully dissent.




                                                  TOM GRAY
                                                  Chief Justice

Dissenting opinion issued and filed April 26, 2017
Publish




2 I recognize that two courts of appeals as well as two justices on this Court have determined that this is
not a “content-based” prohibition on speech. See State v. Stubbs, 502 S.W.3d 218 (Tex. App.—Houston [14th
Dist.] 2016, pet. ref’d) and Ex parte Bradshaw, 501 S.W.3d 665 (Tex. App.—Dallas 2016, pet. ref’d). I get that
impersonations to make negative comments about another is particularly difficult to control on social
media; but that is not a justification to prohibit speech. Is the same speech acceptable if it is made under a
pseudonym rather than impersonating a real person? What if the pseudonym is being used without
permission to hide the identity of the person behind the “speech?” Finally, what if there is nothing but a
photo presented? Would you not have to look at the photo, the content, to determine if it violated the
statute because it was “harmful?”

Ex parte Maddison                                                                                      Page 3